This is an appeal from a conviction for having intoxicating liquor in possession. The evidence on which the conviction is based was that of a constable, who testified, over the appellant's objection, that, pursuant to a warrant issued by a justice of the peace therefor, he searched the person of the appellant, over his protest, and found two bottles of intoxicating liquor in his coat pocket.
We have no statute which authorizes the issuance of a warrant for the search of the person of an individual, and the common law provides "only for the searching, under the warrant, of some place or locality." I Bish. Crim. Pro. (4 Ed.), section 240, from which it necessarily follows that the warrant under which this search was made was void, and the evidence procured thereby was inadmissible. Orick v. State (Miss.), 105 So. 465.
Reversed and remanded.